MR. JUSTICE LUXFORD has not participated in the hearing or in the consideration of this cause. Chief Justice Burke and Justices Stone and Alter are of the opinion that the judgment should be affirmed, whereas Justices Hilliard, Jackson and Hays are of the opinion that it should be reversed. As the judgment must therefore be affirmed by operation of law because of an equally *Page 34 
divided court, no good purpose would be served by a statement of the issues or the reasons for the conclusion of the several members of the court. Rule 118 (f), R. C.P. Colo.
Judgment affirmed.